Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are under examination on the merits.
Specification
The specification is objected for reciting hyperlink language (see for example page 6). Applicant is advised to delete hyperlink language everywhere in the disclosure in compliance with 37 CFR section 1.57(d). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 (and its dependent claims 2-5, 10,  and 19-20) and claim 6 (and its dependent claims 7, 9-18) are directed to (1) a genus of modified endoinulinase having at least a substitution at position 128 corresponding to the wild type T. purpuregenus endoinulinase, and ” functional fragments thereof” and a method of use of said products as well as (2) a genus of DNA sequences encoding said products, and methods of expressing said DNA respectively, wherein none of said genera are adequately described in the disclosure.
As applicant is aware, the term “comprising” in claim 1 is open language and a modified endoinulinase comprising a single substitution at position 128, allows for substitution, deletion and insertion of numerous amino acids (may be over 500)  in the wild type endoinulinase made of a total of 515 amino acids (and DNA encoding it). The disclosure fails to explain which specific residues in the claimed modified enzymes (beyond residue 128 and optionally residues 316, 344, 350 and 504) are in charge of assigning function to said products. No specific examples of such residues could be found either. Given the fact that substitution of even a single amino acid in a full-length enzyme sequence (or DNA encoding it) may result in total lack of function, some additional information regarding the critical residues that are in charge of retaining the appropriate three-dimensional structure and catalytic activity of the claimed enzymes (or DNA encoding them) deems necessary that is currently lacking in the disclosure.
All the disclosure provides is a single species namely (SEQ ID NO:1 variant, or DNA encoding them) from T. purpuregenus, which is inadequate to fully describe the genera of products as claimed.
  	 	Applicant is further reminded that claims 2-6, 9-10, 13, 15, 17 and 20 are further subject to written description rejection because of recitation of the phrase “functional fragment thereof”. Again, the genus of polypeptide “functional fragments” (and DNA encoding them) is extremely broad reading on thousands and thousands of fragments of different length and properties. The disclosure fails to explicitly explain how many amino acids constitutes a “functionally active fragment” and what exact function applicant is referring to. 
 	In pages 7 and 9 of the disclosure, some examples of the types of assays which may be used to identify “functional fragment” and some embodiments of structural limitation of such fragments are mentioned respectively, without explicitly explaining which specific substrate and assay are used for functional assessment.
 	Therefore, again, given the breadth of said phrase, and lack of sufficient representative species (i.e. SEQ ID NO: 3 and homologs thereof only), one of skill in the art cannot reasonable conclude that applicant had possession of the invention at the time of effective filing of this application.
 	Since the genus of polypeptides and the genus of DNA encoding them are inadequately described the methods of use of such genera are also inadequately described (see claims 13-20).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 4, applicant is reciting that a 25 amino acid long signal peptide from SEQ ID NO:1 is removed. However, if the first 25 amino acids of SEQ ID NO:1 are removed, the resulting sequence which is assumed to be SEQ ID NO:3 cannot start with methionine. However, SEQ ID NO:3 in the sequence listing dose start with methionine. Applicant needs to clarify this issue in his/her response to this office action.
In addition, the phrase “a  25 amino acid long signal peptide” implies that there may be many other types of “signal peptides” present in SEQ ID NO:1. Appropriate clarification is required.
Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 5, it is vague as to what “other modifications” compared to SEQ ID NO:3 are referred to. Appropriate explanation is required.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 (and its dependent claims 2-20) it is unclear if residues 128, 316, 344 etc. refer to both sequences 1 and 3 simultaneously, or only refer to those in SEQ ID NO:3. As applicant is aware, SEQ ID NO:1 is of 515 amino acids in length while SEQ ID NO:3 is only 491 amino acids in length. Currently it is unknown how the positions recited in claim 1 correspond to SEQ ID NO:3.
Further, it is unknown how residue “504” is substituted in SEQ ID NO:3 as said sequence has only a total amino acid length of 491. 
Furthermore, it is vague as to whether the modified endoinulases claimed have enhanced activity or reduce activity relative to SEQ ID NO:1. 
Appropriate clarification is required.
Claims  1, 3-6, 12, 15, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claims 1, 3-6, 12, 15, 17, 19-20, it is unknown what specific function is referred to in the phrase “functional fragments thereof” recited explicitly in all said claims.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 15, it is unclear what constitutes “functional activity”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,941,386 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the scope of claims in this invention embrace the scope of claims in said patent.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.
No claim is allowed.
                                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651